--------------------------------------------------------------------------------

Exhibit 10.47
 
Amendment to Option Agreement
 
This Option Agreement Amendment (“Amendment”) is entered into by and between
MagicJack VocalTec Ltd., a company formed under the laws of Israel (“Company”)
and Kristin Beischel (“Executive”) as of July 27, 2017, for the purpose of
amending that certain Stock Option Agreement by and between the Company and
Executive with a grant date of May 8, 2017 (the “Option Agreement”) issued
pursuant to the Company’s Amended and Restated 2013 Stock Incentive Plan (the
“Plan”).
 
RECITALS:
 

A.
The Option Agreement was entered into on May 8, 2017 pursuant to resolutions of
the Compensation Committee and Board of Directors of the Company of even date;




B.
The resolutions of the Committee and the Board provided that the Option
Agreement was subject to the approval by the Company’s shareholders of
amendments to Plan, including an amendment to increase the number of shares
available for issuance under the Plan;




C.
Section 5 of the Option Agreement mistakenly provides that the Option Agreement
is also subject to approval of the Company’s shareholders; and




D.
The Company and Executive wish to amend the Option Agreement to remove the
mistaken reference to the Agreement being subject to shareholder approval.

 
In consideration of the foregoing, the mutual obligations of the Company and the
Executive under the Option Agreement, and other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive agree to amend the Option Agreement as follows:
 
Section 5 of the Option Agreement is hereby deleted and replaced with the
following:
 
5. Stockholder Approval. Optionee acknowledges that the Plan requires
stockholder approval at the next annual or special meeting of stockholders
following adoption and approval by the Board. If the adoption of the Plan is not
approved by the Company’s stockholders within one (1) year following the Date of
Grant, this Agreement shall be cancelled and void ab initio immediately
following such next annual or special meeting of stockholders.
 
Other than as modified by this Amendment, the Option Agreement remains
unchanged.
 
MAGICJACK VOCALTEC LTD.
 
By:
/s/ Don Carlos Bell III /s/ Kristin Beischel    
Don Carlos Bell III
 
Kristin Beischel
   
Chief Executive Officer
     


--------------------------------------------------------------------------------